EXHIBIT 10.10
USG CORPORATION
DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



Contents

             
Article 1.
  Establishment, Purpose, and Duration     1  
Article 2.
  Definitions     1  
Article 3.
  Administration     2  
Article 4.
  Participation     3  
Article 5.
  Deferrals and Accounts     3  
Article 6.
  Payment of Account     4  
Article 7.
  Amendment, Modification, and Termination     5  
Article 8.
  Miscellaneous     5  
Exhibit A.
  Deferral Election        
Exhibit B.
  Payout Election        
Exhibit C.
  Beneficiary Designation        

 



--------------------------------------------------------------------------------



 



USG CORPORATION
DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective December 31, 2008)
Article 1. Establishment, Purpose, and Duration
     1.1 Establishment of the Plan. USG Corporation, a Delaware corporation (the
“Corporation”), hereby amends and restates its non-employee director deferred
compensation plan known as the “USG Corporation Deferred Compensation Program
for Non-Employee Directors”, which was originally adopted on March 23, 2007
(herein called the “Plan”), as set forth in this document, effective
December 31, 2008. The Plan provides non-employee directors of the Corporation
the opportunity to annually elect to defer all or any portion of their
compensation for service as directors of the Corporation (“Board Compensation”)
in the form of Deferred Stock Units (as herein defined), subject to the terms
and provisions set forth herein.
     The effective date of the Plan is January 1, 2008 (the “Effective Date”).
The Plan is intended in part as a replacement for certain compensation
arrangements for non-employee directors in effect prior to the Effective Date
(the “Prior Programs”). The Prior Programs will continue to apply in the future
only with respect to applicable compensation earned by non-employee directors
for periods of service prior to the Effective Date.
     1.2. Purpose of the Plan. The purpose of the Plan is to promote the
achievement of long-term objectives of the Corporation by linking the personal
interests of non-employee directors to those of the Corporation’s stockholders
and to attract and retain non-employee directors of outstanding competence.
     1.3 Duration of the Plan. The Plan commenced as of the Effective Date and
will remain in effect until terminated or amended by the Board of Directors
pursuant to Article 7.
Article 2. Definitions
     In addition to the terms defined in the Plan, these terms shall have the
meanings set forth below:

  (a)   “Account” has the meaning set forth in Section 5.2 of the Plan.     (b)
  “Board Compensation” has the meaning set forth in Section 1.1 of the Plan.    
(c)   “Code” means the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



  (d)   “Committee” has the meaning set forth in Section 3.1 of the Plan.    
(e)   “Corporation” has the meaning set forth in Section 1.1 of the Plan.    
(f)   “Deferral Election” has the meaning set forth in Section 5.1(b) of the
Plan.     (g)   “Deferred Amount” has the meaning set forth in Section 5.1(a) of
the Plan.     (h)   “Deferred Stock Unit” or “Unit” means an award acquired by a
Participant as a measure of participation under the Plan, and having a value
which changes in direct relation to changes in the value of the Shares during
the applicable period.     (i)   “Effective Date” has the meaning set forth in
Section 1.1 of the Plan.     (j)   “Fair Market Value” shall equal the mean of
the high and low sales prices of a Share on The New York Stock Exchange on the
relevant date, or, if there were no sales on such date, on the last trading date
preceding the relevant date.     (k)   “Participants” has the meaning set forth
in Section 4.1 of the Plan.     (l)   “Plan” has the meaning set forth in
Section 1.1 of the Plan.     (m)   “Prior Programs” has the meaning set forth in
Section 1.1 of the Plan.     (n)   “Service Year” means the calendar year or
other twelve-month period for which a Director earns an item of Board
Compensation.     (o)   “Shares” has the meaning set forth in Section 5.3(a) of
the Plan.     (p)   “Termination of Service” means a Participant’s separation
from service as defined under Section 409A of the Code.

Article 3. Administration
     3.1 Governance Committee. The Plan will be administered by the Governance
Committee (the “Committee”) of the Board of Directors of the Corporation,
subject to the restrictions set forth in the Plan.
     3.2 Administration by the Committee. The Committee has the full power,
discretion, and authority to interpret and administer the Plan in a manner which
is consistent with the Plan’s provisions.
     3.3 Decisions Binding. All determinations and decisions made by the

2



--------------------------------------------------------------------------------



 



Committee pursuant to the Plan, and all related orders or resolutions of the
Committee shall be final, conclusive, and binding on all persons, including the
Corporation, its shareholders, employees, directors, Participants, and their
estates and beneficiaries.
Article 4. Participation
     4.1 Participation. Except as otherwise expressly provided below, persons
eligible to participate in the Plan are limited to non-employee directors who
are serving on the Board of Directors of the Corporation (“Participants”).
Article 5. Deferrals and Accounts

  5.1   Annual Deferral Election.

     (a) A Participant may make an annual election to defer all or any portion
of his or her Board Compensation earned during a Service Year (the “Deferred
Amount”) until his or her Termination of Service in the form of Deferred Stock
Units that will be credited by the Corporation to the Participant’s Account as
described below.
     (b) Such annual election to defer pursuant to Section 5.1(a) (a “Deferral
Election”) must be made by a Participant in a writing (in a form substantially
as set forth in Exhibit A hereto) actually received by the Corporate Secretary
of the Corporation not later than December 31 of the calendar year next
preceding the first day of the Service Year in which the Board Compensation
would be earned; provided, that a non-employee director who first commences
service on the Board during the course of a Service Year, rather than prior to
such Service Year, shall make such Deferral Election with respect to such
Service Year not later than the thirtieth (30th) day following the date on which
the non-employee director first commences service, and such Deferral Election
shall be effective with regard to Board Compensation earned during such Service
Year following the date of the Deferral Election.
     (c) A Participant’s initial Deferral Election will also contain an election
(if any) regarding the manner of payment of the Participant’s Account following
his or her Termination of Service pursuant to Section 6.1(b) or 6.1(c). If the
Participant does not elect a manner of payment on the Participant’s initial
Deferral Election, the Participant shall be deemed to have elected payment in a
lump sum payment pursuant to Section 6.1(b). Once elected (or deemed elected) on
a Participant’s initial Deferral Election, the Participant’s election as to
manner of payment shall be irrevocable with respect to his or her entire
Account.
     5.2 Deferral Account. An account (the “Account”) shall be established and
maintained by the Corporation for each Participant who elects to defer Board
Compensation pursuant to Section 5.1. Each Account will be the record of the
Deferred Stock Units with respect to Deferred Amounts under Section 5.1.
Accounts will be maintained solely for accounting purposes, and will not require
a segregation of any assets of the Corporation.

3



--------------------------------------------------------------------------------



 



  5.3   Deferred Stock Units.

     (a) The Participant’s Account will be credited, at the time that each
Deferred Amount would have been paid as Board Compensation in the absence of the
Participant’s Deferral Election, with Deferred Stock Units equal to the number
of shares of the Corporation’s common stock (including fractional shares) (the
“Shares”) that could be purchased with the Deferred Amount subject to such
Deferral Election based upon the Fair Market Value of such Shares on the date
that the Board Compensation would have been paid in the absence of the Deferral
Election.
     (b) Each Deferred Stock Unit will have a value that is equal to the Fair
Market Value of a Share on the relevant valuation date, it being understood that
subsequent to the date that a Deferred Stock Unit is credited to the
Participant’s Account, its value will change in direct relationship to changes
in the Fair Market Value of a Share.
     (c) Dividend equivalents (based on cash or stock dividends paid on Shares)
will be earned on Deferred Stock Units and will be credited to the Account as
additional Deferred Stock Units based upon the value of a Share on the payment
date of the related dividend.
     5.4 Vesting of Deferred Amounts. All Deferred Amounts shall be 100% vested
and nonforfeitable at all times.
Article 6. Payment of Account

  6.1   Amount and Normal Form of Payout; Installment Payment Elections.

     (a) A Participant’s Account shall be paid to the Participant following the
Participant’s Termination of Service in cash or Shares, as elected by the
Participant in writing. The election described by this Section 6.1(a) shall be
made by the Participant by filing a written election in the form of Exhibit B
with the Corporate Secretary of the Corporation no later than five days after
the Participant’s Termination of Service. In the absence of an election under
this Section 6.1(a), the Participant shall be deemed to have elected
distribution of his or her Account in cash.
     (b) Subject to Section 6.2, within thirty (30) days following a
Participant’s Termination of Service, his or her Account shall be paid to him or
her by the Corporation as follows:
     (1) If the Participant has elected that his or her Account be distributed
in cash, the Participant’s Account shall be adjusted as of the date of the
Participant’s Termination of Service and the value thereof as of such date shall
be paid to the Participant in cash; and
     (2) If the Participant has elected that his or her Account be distributed
in Shares, the Corporation shall distribute to the Participant a number of
Shares

4



--------------------------------------------------------------------------------



 



equal to the number of Deferred Stock Units therein as of the date of the
Participant’s Termination of Service (provided, that fractional Shares shall be
distributed in cash based on the Fair Market Value of a Share on the date of the
Participant’s Termination of Service).
     (c) Notwithstanding the foregoing, in lieu of such a lump sum payment, a
Participant may elect as described in Section 5.1(c) to receive payment of his
or her Account in two installments. Subject to Section 6.2, the first
installment, equal to fifty percent (50%) of the amounts described in paragraph
(1) or (2) of Section 6.1(b), will be made within thirty (30) days following the
Participant’s Termination of Service. The second installment, equal to the
remaining fifty percent (50%) of the amounts described in paragraph (1) or
(2) of Section 6.1(b), and including interest credited at the prime interest
rate of JP Morgan Chase Bank in effect on the date of such Termination of
Service, shall be made one year after the date of the first installment.
     6.2 Six-Month Delay In Certain Payments. Notwithstanding the provisions of
Section 6.1, if a Participant is a specified employee (determined pursuant to
procedures adopted by the Corporation in compliance with Section 409A of the
Code) with respect to the Corporation at the time of his or her Termination of
Service, all payments that would have been due during the six-month period
following the Participant’s Termination of Service shall be paid on the first
day of the seventh month following the Participant’s Termination of Service (or,
if earlier, as soon as practicable after the date of the Participant’s death).
Article 7. Amendment, Modification, and Termination
     7.1 Amendment, Modification, and Termination. The Board may terminate,
amend, or modify the Plan at any time and from time to time.
     7.2 Amounts Previously Deferred. Unless required by law, no termination,
amendment, or modification of the Plan shall in any material manner adversely
affect any Participant’s Account under the Plan, without the written consent of
the Participant.
Article 8. Miscellaneous
     8.1 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

5



--------------------------------------------------------------------------------



 



     8.2 Benefit Transfers. The interests of any Participant or beneficiary
entitled to payments hereunder shall not be subject to attachment or garnishment
or other legal process by any creditor of any such Participant or beneficiary
nor shall any such Participant or beneficiary have any right to alienate,
anticipate, commute, pledge, encumber, sell, transfer, or assign any of the
benefits or rights which he or she may expect to receive, contingently or
otherwise under this Plan except as may be required by the tax withholding
provisions of the Code or of a state’s income tax act. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code, amounts payable
with respect to a Participant hereunder may be paid as follows:

  (a)   Payments with respect to a disabled or incapacitated person may be paid
to such person’s legal representative for such person’s benefit, to a custodian
under the Uniform Gifts or Transfers to Minors Act of any state, or to a
relative or friend of such person for such person’s benefit; and     (b)  
Transfers by the Participant to a grantor trust established pursuant to
Sections 674, 675, 676 and 677 of the Code for the benefit of the Participant or
a person or persons who are members of his or her immediate family (or for the
benefit of their descendants) shall be recognized and given effect, provided
that any such transfer has not been disclaimed prior to the payment, and the
trustee of such trust certifies to the Committee that such transfer occurred
without any payment of consideration for such transfer.

     8.3 Beneficiary Designation. Each Participant under the Plan may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in the event of
his or her death. Each designation will revoke all prior designations by the
same Participant, shall be in a form as provided in Exhibit C hereto, and will
be effective only when actually received by the Corporate Secretary of the
Corporation, acting on behalf of the Board, during the Participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

  8.4   Section 409A of the Code.

     (a) To the extent applicable, it is intended that this Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participant or a beneficiary. This Plan shall be interpreted and
administered in a manner consistent with this intent. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under this Plan may not be reduced by, or offset against, any amount
owing by a Participant to the Corporation or any of its affiliates.

6



--------------------------------------------------------------------------------



 



     (b) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary, or final regulations or any other formal
guidance promulgated with respect to such Section 409A by the U.S. Department of
Treasury or the Internal Revenue Service. For purposes of this Plan, the phrase
“permitted by Section 409A of the Code,” or words or phrases of similar import,
shall mean that the event or circumstance that may occur or exist only if
permitted by Section 409A of the Code would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
beneficiary under Section 409A(a)(1) of the Code.
     8.5 No Right of Nomination. Nothing in this Plan shall be deemed to create
any obligation on the part of the Board to nominate any director for reelection
by the Corporation’s shareholders.
     8.6 Shares Available. The Shares delivered under the Plan may be either
treasury shares, originally issued Shares, or Shares that have been reacquired
by the Corporation, including Shares purchased in the open market.
     8.7 Stock Splits/Stock Dividends. In the event of any change in the
outstanding Shares of the Corporation by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, combination, exchange of
Shares, or the like, the aggregate number of and class of Shares and Deferred
Stock Units awarded hereunder may be appropriately adjusted by the Committee,
whose determination shall be conclusive.
     8.8 Successors. All obligations of the Corporation under the Plan with
respect to awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.
     8.9 Requirements of Law. The Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
     8.10 Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware.
     8.11 Annual Reports. Participants shall receive annual reports providing
detailed information about their Accounts and changes in their Accounts during
the preceding year.
Chicago, Illinois
Amendment and Restatement Adopted November 12, 2008

7



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFERRAL ELECTION
FOR                    
USG CORPORATION
DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS

1.   Annual Deferral Election with Respect to ___Service Year. Pursuant and
subject to the terms of the USG Corporation Deferred Compensation Program for
Non-Employee Directors (the “Plan”), I hereby elect to defer the following
percentage of my Board Compensation for the                      Service Year
into Deferred Stock Units:

                          % of quarterly retainer payments        
                    % of December 31 payment

2. Irrevocable Election with Respect to Payment of Account Following Termination
of Service. (Complete this section only if you have not previously filed a
Deferral Election under the Plan.) I hereby make the following irrevocable
election as to the manner of payment of my Account following my Termination of
Service under the Plan (indicate only one choice with an “X”):

      o I elect to have my Account paid to me in a lump sum payment following my
Termination of Service pursuant to Section 6.1(b) of the Plan.         o I elect
to have my Account paid to me following my Termination of Service in two
installments pursuant to Section 6.1(c) of the Plan.

3. Acknowledgment. I acknowledge that my elections under Items 1 and 2 of this
document are irrevocable and that my rights hereunder are subject to the terms
and conditions of the Plan.

             
 
  Date:         
 
   
 
   
Signature of Participant
           
 
           
Name of Participant:
           
 
                      First           M.I.            Last   Social Security
Number    





--------------------------------------------------------------------------------



 



EXHIBIT B
PAYOUT ELECTION
USG CORPORATION
DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS
1. Payout Election with Respect to Account. Pursuant to Section 6.1(a) of the
USG Corporation Deferred Compensation Program for Non-Employee Directors (the
“Plan”), I hereby irrevocably elect to have my Account paid to me in the form of
(indicate only one choice with an “X”, fill in percentages if applicable):

      o All in cash         o All in Shares         o                     % in
cash and                     % in Shares

2. Acknowledgment. I acknowledge that my election under Items 1 of this document
is irrevocable and that my rights hereunder are subject to the terms and
conditions of the Plan.

             
 
  Date:         
 
Signature of Participant
   
 
   
 
           
Name of Participant:
           
 
                      First           M.I.           Last   Social Security
Number    





--------------------------------------------------------------------------------



 



EXHIBIT C
USG CORPORATION
DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS
 
Name (Please Print)
In the event of my death, the following person is to receive any benefits
payable under the USG Corporation Deferred Compensation Program for Non-Employee
Directors (“Plan”).
NOTE: The primary beneficiary(ies) will receive your Plan benefits. If more than
one primary beneficiary is indicated, the benefits will be split among them
equally. If you desire to provide for distribution of benefits among primary
beneficiaries on other than an equal basis, please attach a sheet explaining the
desired distribution in full detail. If the primary beneficiary(ies) is no
longer living, the secondary beneficiary(ies) will receive the benefits, in a
similar manner as described above for the primary beneficiary(ies).
o Primary Beneficiary            o Secondary Beneficiary

               
Last Name
  First   M.I.   Relationship  
Street Address
      City, State, Zip Code               Beneficiary Social Security or Tax ID
Number        

o Primary Beneficiary            o Secondary Beneficiary

               
Last Name
  First   M.I.   Relationship  
Street Address
      City, State, Zip Code               Beneficiary Social Security or Tax ID
Number        

If a trust or other arrangement is listed above, include name, address, and date
of arrangement below:

           
Name
  Address   Date

o For additional beneficiary, check here and attach an additional sheet of
paper.
This supersedes any beneficiary designation previously made by me under this
Plan. I reserve the right to change the beneficiary at any time.

           
 
Date
 
 
Sign Your Full Name Here    
 
       
 
 
 
Your Social Security Number    
 
       
Date received by USG Corporation
 
 
   
 
  By:       
 
   
 
   

